Name: Commission Implementing Decision (EU) 2017/727 of 23 March 2017 on the recognition of Montenegro pursuant to Directive 2008/106/EC of the European Parliament and of the Council as regards the systems for training and certification of seafarers (notified under document C(2017) 1815) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: employment;  maritime and inland waterway transport;  organisation of transport;  Europe;  education;  labour market;  international affairs
 Date Published: 2017-04-25

 25.4.2017 EN Official Journal of the European Union L 107/31 COMMISSION IMPLEMENTING DECISION (EU) 2017/727 of 23 March 2017 on the recognition of Montenegro pursuant to Directive 2008/106/EC of the European Parliament and of the Council as regards the systems for training and certification of seafarers (notified under document C(2017) 1815) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2008/106/EC of the European Parliament and of the Council of 19 November 2008 on the minimum level of training of seafarers (1), and in particular Article 19(3) thereof, Whereas: (1) According to Directive 2008/106/EC Member States may decide to endorse seafarers' appropriate certificates issued by third countries, provided that the third country concerned is recognised by the Commission. Those third countries have to meet all the requirements of the International Maritime Organisation Convention on Standards of Training, Certification and Watchkeeping for Seafarers, 1978 (STCW Convention). (2) By letter of 29 March 2011, Greece requested the recognition of Montenegro. Following this request, the Commission contacted the Montenegrin authorities with a view to carry out an assessment of their training and certification system in order to verify whether Montenegro meets all the requirements of the STCW Convention and whether the appropriate measures have been taken to prevent fraud involving certificates. It was explained that the assessment would be based on the results of a fact finding inspection to be carried out by the experts of the European Maritime Safety Agency (the Agency). (3) The Commission proceeded with the assessment of the training and certification system in Montenegro based on the results of an inspection which took place in February 2012 and taking into account a voluntary corrective action plan submitted by the Montenegrin authorities in June 2013. (4) The assessment identified several areas that needed to be properly addressed by the Montenegrin authorities, including shortcomings relating to national provisions, such as missing provisions for qualifications of certain categories of instructors and insufficient or incomplete certification requirements, as well as quality procedures and training programmes. Therefore, it was considered necessary that the Agency carries out an additional inspection which took place in March 2015. (5) Following the additional inspection, the Montenegrin authorities have submitted an updated corrective action plan in November 2015. In May 2016 the Commission communicated to the Montenegrin authorities an assessment report based on the results of the inspection of March 2015 and taking into account the updated corrective action plan and asked for further clarifications which were provided by the Montenegrin authorities in July, September and October 2016. (6) Based on all collected information, it can be concluded that the Montenegrin authorities have taken measures to bring the Montenegrin system for training and certification of seafarers in line with the requirements of the STCW Convention, including the provision of appropriate documentary evidence. (7) In particular, Montenegro has adopted new legislation addressing the identified shortcomings relating to national provisions, has updated the quality procedures of its administration and maritime education institutions and the curricula and training programmes of its maritime education institutions. (8) The final outcome of the assessment demonstrates that Montenegro complies with the requirements of the STCW Convention, while this country has taken appropriate measures to prevent fraud involving certificates. (9) Member States were provided with a report on the results of the assessment. (10) The measure provided for in this Decision is in accordance with the opinion of the Committee on Safe Seas and the Prevention of Pollution from Ships, HAS ADOPTED THIS DECISION: Article 1 For the purposes of Article 19 of Directive 2008/106/EC, Montenegro is recognised as regards the systems for the training and certification of seafarers. Article 2 This Decision is addressed to the Member States. Done at Brussels, 23 March 2017. For the Commission Violeta BULC Member of the Commission (1) OJ L 323, 3.12.2008, p. 33.